By JUDGE ROSEMARIE ANNUNZIATA
Having further considered the arguments of counsel, the evidence presented at the hearing, and the applicable law, I have decided to deny the Commonwealth’s motion to reconsider my earlier decision sustaining defendant’s motion to suppress evidence.
Although it is legal to use ruse alone to gain entry to a home, U.S. v. Beale, 436 F.2d 573 (5th Cir. 1971), rev’d on rehearing, 445 F.2d 977 (5th Cir. 1971), cert. denied, 404 U.S. 1026 (1972), the use of ruse and force before giving notice of authority and purpose constitutes an unannounced entry violating Article I, § 10, of the Virginia Constitution and the Fourth Amendment of the U.S. Constitution. Johnson v. Commonwealth, 213 Va. 102, 103 (1972); see also, Miller v. U.S., 357 U.S. 301 (1958); Leahy v. U.S., 272 F.2d 487 489 (9th Cir. 1959), cert. dismissed, 364 U.S. 945 (1961); Dickey v. U.S., 332 F.2d 773, 777 (9th Cir. 1964). In addition, the Commonwealth has shown no exigent circumstances excusing the officers’ failure to announce authority and purpose.
Accordingly, my earlier ruling granting the motion to suppress stands.